Case 2:20-cv-04696-SB-JPR Document 20 Filed 09/29/20 Page 1 of 2 Page ID #:61



                                                                           September 29, 2020
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA



In the Matter of the Creation of the
                              )
Calendar                      )                       ORDER OF THE CHIEF JUDGE
                              )
of                            )                                   20-140
                              )
Judge STANLEY BLUMENFELD, JR. )
                              )

      Pursuant to the recommended procedure adopted by the Court for the creation of the
calendar of Judge Stanley Blumenfeld, Jr.,

      IT IS HEREBY ORDERED that the following cases are hereby transferred from the
calendar of Judge Fernando M. Olguin to the calendar of Stanley Blumenfeld, Jr.:

 2:19-cv-01287-FMO-MAAx Lourdes Gonzalez v. Lowe s Home Centers, LLC, et al
 2:19-cv-02822-FMO-AGRx Jorge Valdes v. Coldwell Banker Real Estate, LLC et al
 2:19-cv-03656-FMO-GJSx Kelli Ewen v. National Hockey League et al
 2:19-cv-03657-FMO-SKx  Dedicato Treatment Center, Inc. v. Independence Blue
                        Cross Blue Shield of Pennsylvania, Inc.
 2:19-cv-05056-FMO-Ex   Antonio Fernandez v. Carmen Penna et al
 2:19-cv-06034-FMO-ASx  Antonio Fernandez v. Sterik Boyle Heights, L.P. et al
 2:19-cv-09216-FMO-ASx  Open Text, Inc. v. Northwell Health, Inc. et al
 2:19-cv-09392-FMO-PLA  Allan Jay Milton v. W.J. Sullivan
 2:20-cv-00035-FMO-MAA Andrew C. Brewer v. Stu Sherman
 2:20-cv-01032-FMO-MAAx A World Trade, Inc. v. Apmex, Inc. et al
 2:20-cv-02075-FMO-RAOx Stephen Turner v. Julie De La Torre et al
 2:20-cv-02140-FMO-JPRx Melissa Meyer v. Direct Recovery Services, LLC et al
 2:20-cv-02614-FMO-KSx  Binding Films Pty Limited et al v. Eye Film Releasing,
                        Inc. et al
 2:20-cv-02692-FMO-KSx  Luben Romanov v. Amazon Services LLC
 2:20-cv-03708-FMO-AGR  Michael Lustig v. Warden
 2:20-cv-04530-FMO-SK   Carmen Alicia Felix v. Nancy A. Berryhill
 2:20-cv-04664-FMO      In Re: Benjamin W. Gonzales
 2:20-cv-04696-FMO-JPRx Anthony Bouyer v. Arturo Rubinstein et al
Case 2:20-cv-04696-SB-JPR Document 20 Filed 09/29/20 Page 2 of 2 Page ID #:62




In the Matter of the
Creation of Calendar for
District Judge Stanley Blumenfeld, Jr.                                                     2


 2:20-cv-06540-FMO-SHKx           XL Specialty Insurance Company v. AIG Specialty
                                  Insurance Company
 2:20-cv-07586-FMO-PDx            Reni from Kameno v. James O Barr et al
 5:17-cv-01261-FMO-SPx            Curtis Markson et al v. CRST International, Inc. et al
 5:20-cv-00847-FMO-SPx            Rafael Arroyo, Jr. v. RJAN, LLC et al
 8:19-cv-01745-FMO                In Re Modern VideoFilm, Inc.
 8:20-cv-00544-FMO-DFMx           Othmane Fathi v. Saddleback Valley Unified School
                                  District



DATED: September 29, 2020
                                                      Chief Judge Philip S. Gutierrez
